NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                             Submitted February 24, 2020*
                              Decided February 25, 2020

                                        Before

                       DIANE P. WOOD, Chief Judge

                       WILLIAM J. BAUER, Circuit Judge

                       MICHAEL B. BRENNAN, Circuit Judge

No. 19-1428

SIMEON WASHA AMEN RA,                          Appeal from the United States District
a/k/a SIMEON LEWIS                             Court for the Northern District of Illinois,
       Plaintiff-Appellant,                    Eastern Division.

      v.                                       No. 14-CV-07171

BNSF RAILWAY COMPANY,                          John J. Tharp, Jr.,
     Defendant-Appellee.                       Judge.


                                      ORDER

       Simeon Washa Amen Ra, who describes himself as an “indigent inhabitant
traveler” and non-citizen “national” of the United States, believes that his employer,
BNSF Railway Company, violated Title VII of the Civil Rights Act of 1964 by
discriminating against him based on his national origin, retaliating against him, and
harassing him. The district court entered summary judgment for BNSF, concluding that


      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-1428                                                                          Page 2

Amen Ra did not timely file his claims with the Equal Employment Opportunity
Commission (EEOC). We agree with the district court’s reasoning and affirm the
judgment.

        Amen Ra, who had worked for BNSF for seventeen years, asked the human
resources department in 2010 to make changes to his name (from Simeon Lewis to
Simeon Washa Amen Ra), ethnicity (from African American to Indigenous Native
American), and citizenship status (from U.S. citizen to “U.S. National”). The company
updated Amen Ra’s name and ethnicity but not his citizenship. Amen Ra repeatedly
renewed his request until he was informed by the director of human resources in late
2012 that the department would not change his citizenship. The following month, BNSF
rejected Amen Ra’s bid for a promotion from brakeman to conductor, and awarded the
position to a less senior employee. Because Amen Ra was not certified as a conductor,
BNSF prohibited him from applying for future conductor positions. To denote that
restriction, it placed a “+” alongside his name on public employee rosters.

        In the summer of 2013, Amen Ra sent the Illinois Department of Human Rights
an Employment Complainant Information Sheet, which is a pre-charge screening form
that supplies basic information about his claim. (It is not a formal charge for Title VII
purposes because it does not ask for relief. See Carlson v. Christian Bros. Servs., 840 F.3d
466, 467 (7th Cir. 2016).) The Department of Human Rights promptly sent Amen Ra an
intake letter (that he signed upon receiving), which explained that the official charge
would include his claim of citizenship discrimination but not a claim of retaliation or
harassment. In the months that followed, the Department of Human Rights provided
Amen Ra with several drafts of a charge form that he refused to sign because each draft
characterized him as a “Naturalized United States Citizen” rather than an “American
National.” (“American National,” the Department informed him, is not a recognized
citizenship status under the Illinois Human Rights Act, 775 ILCS § 5/2-101(K).)
Eventually, in November 2013, Amen Ra signed a formal administrative charge,
alleging that BNSF discriminated against him when it refused to update his citizenship
status in his employment files. The charge was cross-filed that day with the EEOC,
which in turn issued a right-to-sue letter.

      Amen Ra then sued BNSF under Title VII for discrimination (by refusing to
change his citizenship), retaliation (by rejecting his bid for promotion), and harassment
(by putting the “+” symbol next to his name on public employee rosters). See 42 U.S.C.
§§ 2000e-2, 2000e-3. Discovery ensued, and over the next fifteen months Amen Ra was
allowed three extensions of time. BNSF then moved for summary judgment, arguing
No. 19-1428                                                                       Page 3

that Amen Ra’s claims were time-barred because he failed to file his charge with the
EEOC within 300 days after the alleged unlawful acts and, alternatively, because he
failed to administratively exhaust his harassment and retaliation claims by not
including them in the charge. Amen Ra countered that the defendants had generally
withheld or tampered with key evidence, and he sought more time under Federal Rule
of Civil Procedure 56(d) to conduct discovery.

       The district court granted BNSF’s motion for summary judgment, agreeing that
Amen Ra’s claims all were time-barred under 42 U.S.C. § 2000e-5(1). As for his
Rule 56(d) motion, the court explained that it was denying Amen Ra’s request for
additional discovery because he had not specified what new information he needed to
obtain and, in any event, he already had been given fifteen months—and three
extensions of time—to conduct discovery.

       On appeal, Amen Ra challenges the district court’s conclusion that his claims
were untimely. He argues that, within 300 days of the allegedly unlawful acts, he filed
with the Department of Human Rights two documents—a Complainant Information
Sheet and an intake letter (signed two days later)—that each constitute a charge. For
support, he points to the Supreme Court’s decision in Federal Express Corp. v. Holowecki,
552 U.S. 389, 402 (2008), which instructs that documents such as intake letters can count
as a charge under the Age Discrimination in Employment Act of 1967 if they contain the
information required by implementing regulations and can be reasonably construed as
a request for the EEOC to take remedial action.

        Amen Ra’s situation differs from the ADEA plaintiff’s in Holowecki because
neither his Complainant Information Sheet nor his intake letter contained the requisite
information to qualify as a charge. The Complainant Information Sheet, for instance,
did not request remedial action or prompt the Illinois Department of Human Rights to
activate its enforcement machinery, and it expressly warned Amen Ra that “THIS IS
NOT A CHARGE.” See Carlson, 840 F.3d at 467–68 (upholding determination that
Complainant Information Sheet filed with Illinois Department of Human Rights did not
qualify as charge because the document—despite identifying the parties and describing
the action complained of—did not request remedial action and stated that “THIS IS
NOT A CHARGE”). The intake letter is not a charge for similar reasons: It also did not
request relief or launch an investigation into BNSF. Accordingly, we agree with the
district court that Amen Ra did not file his charge until November 2013, more than 300
days after each of the challenged actions.
No. 19-1428                                                                     Page 4

        Amen Ra also argues that the district court should have granted his request
under Rule 56(d) for additional time to take discovery. But the court acted well within
its discretion in denying the request because Amen Ra did not identify any discoverable
evidence that would have affected the outcome of the proceedings. Here the court had
before it all the evidence that it needed to conclude that Amen Ra’s charge was
untimely, and it was not required to grant more time on “an obviously meritless claim
or defense.” Smith v. OSF HealthCare Sys., 933 F.3d 859, 865 (7th Cir. 2019).

     We have considered Amen Ra’s other arguments and none has merit. The
judgment is AFFIRMED.